DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MOURAD HANNA,
                            Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE BENEFIT OF CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2007-12, THOMAS DOMINO, ISABEL ANDRES,
  NERMINE HANNA and UNKNOWN TENANTS/OWNERS MELLON,
                          Appellees.

                              No. 4D17-750

                          [October 26, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No. 2008 CA 031374.

  James R. Ackley of the Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

  Preston C. Davis of the Padgett Law Group, Tallahassee, for Appellee
Bank of New York Mellon.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.